Citation Nr: 0123035	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
prostate cancer, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, among other things, denied the 
benefits sought on appeal.

The issue of entitlement to service connection for skin 
cancer will be addressed in the REMAND section of this 
Decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has frequent urinary tract infections and 
daytime voiding intervals between one and two hours.  He is 
occasionally awakened every hour to void during the night.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for the 
residuals of prostate cancer have been met as of April 1, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased evaluation for the residuals of 
prostate cancer, and its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was afforded VA examination 
and the RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  The veteran was also given the opportunity 
to appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claim, but he declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The medical evidence of record clearly shows that the veteran 
was diagnosed with prostate cancer and underwent surgical 
treatment in March 1998.  The veteran required a second 
surgery and underwent a period of convalescence through March 
31, 1999.  The veteran continues to be treated for the 
residuals of prostate cancer, including periodic urinary 
tract infections.  Treatment records show complaints of 
dysuria and nocturia of two times per night.  The veteran has 
been treated with medication and advised to increased his 
fluid intake.

In May 2000, the veteran underwent VA examination and 
complained of frequent urination, sometimes every hour due to 
his consumption of three pints of water daily.  The veteran 
also related a history of hesitancy and a little post-void 
incontinence.  He did not indicate the need for wearing 
absorbent materials.  The veteran reported that he did not 
take medication or require catheterization, dilation, or 
drainage procedures.  Upon examination, his prostate was 
found to be small and firm.  There was no evidence of 
metastasis.

Given the evidence as outlined above, the veteran's prostate 
cancer and residuals thereof have been evaluated using 
38 C.F.R. § 4.115b, Diagnostic Code 7528, which sets out the 
criteria for evaluating malignant neoplasms of the 
genitourinary system.  Specifically, a 100 percent evaluation 
is assigned when there is evidence of malignant neoplasms and 
for six months following the cessation of surgical, x-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
Thereafter, upon a showing of no local recurrence or 
metastasis, the disability is to be evaluated under 38 C.F.R. 
§ 4.115a considering residuals such as voiding dysfunction or 
renal dysfunction, whichever is predominant.

The criteria for evaluating voiding dysfunction under 
38 C.F.R. § 4.115a is as follows:  a 60 percent evaluation is 
assigned when there is evidence of required use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day; a 40 percent evaluation 
is assigned when there is evidence of required wearing of 
absorbent materials which must be changed two to four times 
per day; and, a 20 percent evaluation is assigned when there 
is evidence of required wearing of absorbent materials which 
must be changed less than two times per day.

The criteria for evaluating urinary frequency under 38 C.F.R. 
§ 4.115a is as follows:  a 40 percent evaluation is assigned 
when there is evidence of a daytime voiding interval less 
than one hour or awakening to void five or more times per 
night; a 20 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between one and two 
hours or awakening to void three to four times per night; 
and, a 10 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between two and three 
hours or awakening to void two times per night.

The criteria for evaluating obstructed voiding under 
38 C.F.R. § 4.115a is as follows:  a 30 percent evaluation is 
assigned when there is evidence of urinary retention 
requiring intermittent or continuous catheterization; a 10 
percent evaluation is assigned when there is evidence of 
marked obstructive symptoms (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of, 
(1) post void residuals greater than 150 cc, (2) uroflowmetry 
with markedly diminished peak flow rate (less than 10 
cc/sec), (3) recurrent urinary tract infections secondary to 
obstruction, and (4) stricture disease requiring periodic 
dilation every two to three months; and, a noncompensable 
evaluation is assigned when there is evidence of obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.

The criteria for evaluating urinary tract infections under 
38 C.F.R. § 4.115a is as follows:  a 30 percent evaluation is 
assigned when there is evidence of recurrent symptomatic 
infection requiring drainage/frequent hospitalizations 
(greater than two times per year) and/or requiring continuous 
intensive management; and, a 10 percent evaluation is 
assigned when there is evidence of long-term drug therapy, 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management.




The veteran contends that the 10 percent disability 
evaluation assigned as of April 1, 1999, does not represent 
the severity of his symptoms based on his urinary frequency 
and periodic urinary tract infections.  After considering the 
veteran's symptoms in conjunction with the criteria as 
outlined above, the Board agrees with the veteran and assigns 
a 20 percent disability evaluation for the residuals of 
prostate cancer as of April 1, 1999.  The Board specifically 
finds, after resolving all reasonable doubt in favor of the 
veteran, that the veteran has frequent urinary tract 
infections and daytime voiding intervals between one and two 
hours.  He is occasionally awakened every hour to void during 
the night.  These symptoms are compatible with the assignment 
of a 20 percent evaluation using the urinary frequency 
criteria.  Because there is no evidence to support findings 
of a daytime voiding interval of less than one hour or the 
veteran being awakened on a regular basis five or more times 
per night to void, a higher evaluation cannot be assigned 
using the urinary frequency criteria.  Furthermore, there is 
no evidence of marked obstructive symptomatology to allow a 
higher evaluation using the obstructed voiding criteria, and 
there is no evidence of recurrent symptomatic infection 
requiring drainage, frequent hospitalization, or continuous 
intensive management to allow a higher evaluation using the 
urinary tract infection criteria.  The Board also notes that 
there is no evidence of required use of an appliance or the 
wearing of absorbent materials to allow for a higher 
evaluation using the voiding dysfunction criteria.  In fact, 
the veteran has only reported a small amount of incontinence 
post-voiding in addition to his urinary frequency.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected residuals of 
prostate cancer have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran as a result of his 
prostate cancer.

ORDER

The criteria for a 20 percent disability evaluation for the 
residuals of prostate cancer having been met as of April 1, 
1999, the veteran's appeal is granted pursuant to the 
guidelines set for the payment of monetary benefits.


REMAND

The veteran originally filed an application for compensation 
benefits in December 1994, requesting service connection for 
impairments incurred as a result of exposure to radiation 
during service.  Based on that application, his claim was 
developed and ultimately denied by the Board in April 1998, 
as not well grounded as there was no evidence of the veteran 
having been exposed to radiation during service.  The Board 
also found that the veteran had not submitted medical 
evidence to show that his skin cancer was a result of 
exposure to radiation during service.

In September 1998, the veteran requested service connection 
for skin cancer, but did not present evidence regarding his 
current contentions and/or theory upon which he relied in 
alleging that his impairment should be service connected.  As 
such, the RO considered this claim to be a request to reopen 
the original claim for service connection based on exposure 
to radiation in service.  Consequently, the RO denied the 
veteran's claim in a May 1999 rating decision, stating that 
new and material evidence had not been submitted to reopen 
the claim for service connection for skin cancer secondary to 
radiation exposure.

In May 2000, the veteran submitted a Notice of Disagreement, 
stating that his skin cancer was a direct result of his 
duties in demolition and training to be a Navy SEAL as he was 
exposed to strong sun light and ultraviolet rays without any 
protection.  Although the RO issued a Statement of the Case 
following the veteran's above-described submission, it did 
not address the issue of service connection for skin cancer 
due to sun exposure.  In July 2000, the veteran submitted his 
VA Form 9, substantive appeal, and again stated that his skin 
cancer was a result of sun exposure during service.  The 
Board notes that this factual basis for the claim of service 
connection for skin cancer has not been addressed and 
developed by the RO.  Therefore, this matter must be remanded 
for additional development and consideration.

Given the facts and contentions as outlined above, this 
matter is REMANDED for the following action:

1.  The RO shall review the file, 
including all military personnel records, 
in light of the veteran's contention that 
his skin cancer is a direct result of sun 
exposure during service.  The RO shall 
pay close attention to the veteran's type 
and location of assignments to determine 
if he experienced extreme sun exposure 
during service.

2.  The RO is requested to review the 
entire file and undertake any development 
it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  Following completion of the above 
requested development, the veteran should 
be afforded a VA dermatological 
examination to determine if a current 
skin disability exists and, if so, if 
said disability is as likely as not to be 
a result of sun exposure during service.  
The examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



